        Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 1 of 18




1                                                  The Honorable Robert J. Bryan

2

3

4

5

6

7                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
8
     STATE OF WASHINGTON,                   CIVIL ACTION NO. 3:17-cv-05806-RJB
9
                        Plaintiff,          WASHINGTON’S REPLY IN
10                                          SUPPORT OF MOTION FOR
               v.                           PARTIAL SUMMARY JUDGMENT
11                                          ON THE GEO GROUP, INC.’S
     THE GEO GROUP, INC.,                   AFFIRMATIVE DEFENSES
12
                        Defendant.          NOTE ON MOTION CALENDAR:
13                                          May 3, 2019
14                                          ORAL ARGUMENT REQUESTED
15

16

17

18

19

20

21

22

23

24

25

26

     WASHINGTON’S REPLY IN SUPPORT OF                  ATTORNEY GENERAL OF WASHINGTON
                                                                Civil Rights Division
     MOTION FOR PARTIAL SUMMARY                             800 Fifth Avenue, Suite 2000
     JUDGMENT ON THE GEO GROUP, INC.’S                        Seattle, WA 98104-3188
                                                                   (206) 464-7744
     AFFIRMATIVE DEFENSES
             Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 2 of 18




1                                                   TABLE OF CONTENTS

2    I.      INTRODUCTION............................................................................................................. 1

3    II.     ARGUMENT .................................................................................................................... 1

4            A. Washington’s Motion is Timely, and GEO Identifies No Specific Facts
                Warranting a Continuance Under Rule 56(d) ............................................................ 1
5
             B. Summary Judgment Is Appropriate on GEO’s Equitable Defense of Laches ........... 4
6
                   1.     This Action Is Not Subject to Laches Because it Is a Government Law
7                         Enforcement Action Brought in the Public Interest ........................................... 5

8                  2.     Even If It Were an Available Defense, No Genuine Issues of Material
                          Fact Prevents Summary Judgment as to Laches ................................................ 6
9
                          a.     There is no dispute as to the time within which Washington brought
10                               suit, and there was no unreasonable delay, as a matter of law ................... 6

11                        b.     GEO suffered no legally cognizable prejudice from any purported
                                 delay in Washington enforcing its laws ...................................................... 7
12
             C. Summary Judgment Is Appropriate on GEO’s Equitable Defense of Unclean
13              Hands ......................................................................................................................... 9

14           D. Summary Judgment Is Appropriate Against GEO’s Defenses that Washington
                Failed to Join Additional Government Entities ....................................................... 11
15
     III.    CONCLUSION ............................................................................................................... 12
16

17

18

19

20

21

22

23

24

25

26

          WASHINGTON’S REPLY IN SUPPORT                                                         ATTORNEY GENERAL OF WASHINGTON
                                                                                                         Civil Rights Division
          OF MOTION FOR PARTIAL SUMMARY                                      i                       800 Fifth Avenue, Suite 2000
          JUDGMENT ON THE GEO GROUP,                                                                      Seattle, WA 98104
                                                                                                            (206) 442-4492
          INC.’S AFFIRMATIVE DEFENSES
              Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 3 of 18




1                                                   TABLE OF AUTHORITIES

2                                                                       Cases
3    Atay v. County of Maui, 842 F.3d 688 (9th Cir. 2016) ................................................................ 2
4    Cal. Union Ins. Co. v. Am. Diversified Sav. Bank, 914 F.2d 1271 (9th Cir. 1990) ..................... 4
5    Celotex Corp. v. Catrett, 477 U.S. 317 (1986) .......................................................................... 11
6    Davidson v. Washington, 802 P.2d 1374 (Wash. 1991) .............................................................. 6
7    Dawavendewa v. Salt River Agric. Improvement & Power Dist., 276 F3d 1150 (9th Cir.
       2002) ...................................................................................................................................... 12
8
     E.E.O.C. v. Peabody Western Coal Co., 400 F.3d 774 (9th Cir. 2005)..................................... 12
9
     Eat Right Foods Ltd. v. Whole Foods Market, Inc., 880 F.3d 1109 (9th Cir. 2018) ................... 8
10
     Echlin v. Dynamic Collectors, Inc., 102 F. Supp. 3d 1179 (W.D. Wash. 2015) ......................... 2
11
     Evergreen Safety Council v. RSA Network, Inc., No. C09-1643-RSM, 2011 WL 2462303
12     (W.D. Wash. June 17, 2011).................................................................................................... 9
13   Geurin v. Winston Indus., Inc., 316 F.3d 879 (9th Cir. 2002) ..................................................... 4
14   Glob. Neighborhood v. Respect Wash., 434 P.3d 1024 (Wash. Ct. App. 2019).......................... 7
15   Guar. Tr. Co. of N.Y. v. United States, 304 U.S. 126 (1938)....................................................... 5
16   Hunter v. Hunter, 758 P.2d 1019 (Wash. Ct. App. 1988) ....................................................... 6, 8
17   J. L. Cooper & Co. v. Anchor Sec. Co., 113 P.2d 845 (Wash. 1941) .................................... 3, 10
18   Lopp v. Peninsula Sch. Dist. No. 401, 585 P.2d 801 (Wash. 1978) ............................................ 5
19   Madison Dev. Grp. LLC v. Singelyn, No. C17-1585-JCC, 2018 WL 1994141 (W.D.
      Wash. Apr. 27, 2018) ............................................................................................................... 4
20
     McKelvie v. Hackney, 360 P.2d 746 (Wash. 1961) ..................................................................... 9
21
     Morrison v. Basin Asphalt Co., 127 P.3d 1 (Wash. Ct. App. 2005) .......................................... 10
22
     MSO Wash., Inc. v. RSUI Grp., Inc., No. C12-6090-RJB, 2013 WL 1914482 (W.D.
23    Wash. May 8, 2013)................................................................................................................. 2
24   Sec. & Exch. Comm’n v. Stein, 906 F.3d 823 (9th Cir. 2018) ................................................. 1, 2
25   Smith v. Ardew Wood Prods., Ltd., No. C07-5641-FDB, 2008 WL 2275541 (W.D.
       Wash. June 3, 2008)................................................................................................................. 4
26

        WASHINGTON’S REPLY IN SUPPORT                                                               ATTORNEY GENERAL OF WASHINGTON
                                                                                                             Civil Rights Division
        OF MOTION FOR PARTIAL SUMMARY                                          ii                        800 Fifth Avenue, Suite 2000
        JUDGMENT ON THE GEO GROUP,                                                                            Seattle, WA 98104
                                                                                                                (206) 442-4492
        INC.’S AFFIRMATIVE DEFENSES
              Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 4 of 18




1    Spencer v. Peters, 907 F. Supp. 2d 1221 (W.D. Wash. 2012) ..................................................... 3

2    TMJ Haw. Inc. v. Nippon Tr. Bank, 16 Fed. App’x. 795 (9th Cir. 2001) .................................... 4

3    U.S. Bank Nat’l Ass’n v. Plumb, No. 34615-3-III, 2017 WL 6388982 (Wash. Ct. App.
       Dec. 14, 2017).......................................................................................................................... 8
4
     Washington v. LG Elecs., Inc., 375 P.3d 636 (Wash. 2016)........................................................ 5
5
                                                                    Statutes
6
     Wash. Rev. Code § 49.46.005(1) ................................................................................................. 7
7
     Wash. Rev. Code § 49.46.010(3)(k) .......................................................................................... 12
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

        WASHINGTON’S REPLY IN SUPPORT                                                           ATTORNEY GENERAL OF WASHINGTON
                                                                                                         Civil Rights Division
        OF MOTION FOR PARTIAL SUMMARY                                       iii                      800 Fifth Avenue, Suite 2000
        JUDGMENT ON THE GEO GROUP,                                                                        Seattle, WA 98104
                                                                                                            (206) 442-4492
        INC.’S AFFIRMATIVE DEFENSES
            Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 5 of 18




1                                          I.         INTRODUCTION

2               Trial is fast approaching, and it is now time to clear away claims that were proven through

3    discovery to be meritless. The undisputed evidence, the law, and prior rulings from this court

4    prevent GEO from establishing the affirmative defenses of laches, unclean hands, and failure to

5    join the Department of Homeland Security (DHS), U.S. Immigration & Customs Enforcement

6    (ICE), or the Washington Department of Labor & Industries (Labor & Industries) as required

7    parties.

8               Despite a full record—including GEO’s own fatal admissions—GEO requests that the

9    Court deny Washington’s motion for partial summary judgment against those defenses, or

10   alternatively, give GEO two more months to fish for evidence that might support them. But the

11   record is robust and dispositive, and GEO fails to identify any specific facts that it is likely to

12   discover that would preclude summary judgment. Washington’s motion should be granted.

13                                              II.    ARGUMENT
14
     A.         Washington’s Motion is Timely, and GEO Identifies No Specific Facts Warranting
15              a Continuance Under Rule 56(d)

16              GEO complains that it has not had “the chance to develop its evidence” since the Court

17   allowed it to develop several of its affirmative defenses. See ECF No. 188 at 1-2 (citing ECF

18   No. 44 (Feb. 28, 2018 Order) at 10) (internal quotations omitted). But it is undisputed that the

19   parties have actively engaged in discovery for more than a year since that ruling and discovery

20   is scheduled to close in less than two months. Washington’s motion is timely and GEO fails to

21   identify specific facts it can discover that would prevent summary judgment on the defenses at

22   issue or justify any further delay.

23              The law is well-settled that a party requesting a continuance, denial, or other order

24   “pursuant to Rule 56(d) must identify by affidavit ‘the specific facts that further discovery would

25   reveal, and explain why those facts would preclude summary judgment.’” Sec. & Exch. Comm’n

26   v. Stein, 906 F.3d 823, 833 (9th Cir. 2018) (citing Tatum v. City & County of San Francisco, 441

       WASHINGTON’S REPLY IN SUPPORT                          1              ATTORNEY GENERAL OF WASHINGTON
                                                                                      Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                              800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                   Seattle, WA 98104-3188
                                                                                         (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
           Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 6 of 18




1    F.3d 1090, 1100 (9th Cir. 2006)) (emphasis added). “The facts sought must be ‘essential’ to the

2    party’s opposition to summary judgment, Fed. R. Civ. P. 56(d), and it must be ‘likely’ that those

3    facts will be discovered during further discovery.” Stein, 906 F.3d at 833 (citing Margolis v.

4    Ryan, 140 F.3d 850, 854 (9th Cir. 1998)). “The burden is on the party seeking a Rule 56(d)

5    continuance ‘to proffer sufficient facts to show that the evidence sought exists, and that it would

6    prevent summary judgment.’” Atay v. County of Maui, 842 F.3d 688, 698 (9th Cir. 2016) (citing

7    Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 n.6 (9th Cir. 2001)). “Failure to comply

8    with these requirements is a proper ground for denying discovery and proceeding to summary

9    judgment.” Echlin v. Dynamic Collectors, Inc., 102 F. Supp. 3d 1179, 1183 (W.D. Wash. 2015)

10   (citing Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th

11   Cir. 2008)). “Denial of a Rule 56(d) application” also “is proper where it is clear that the evidence

12   sought is almost certainly nonexistent or is the object of pure speculation.” MSO Wash., Inc. v.

13   RSUI Grp., Inc., No. C12-6090-RJB, 2013 WL 1914482, at *10 (W.D. Wash. May 8, 2013)

14   (citing California ex rel. Cal. Dep’t of Toxic Substances Control v. Campbell, 138 F.3d 772,

15   779-80 (9th Cir. 1998)).

16          GEO fails to meet this burden. Its counsel declares that GEO “intends” to depose

17   representatives from Labor & Industries, the Washington State Department of Corrections

18   (DOC), the Washington State Department of Social and Health Services (DSHS), and the

19   Governor’s Office. ECF No. 189 ¶ 2. Apart from that, GEO’s counsel declares only that GEO

20   “anticipates” that those depositions “will establish the nature and extent of the State’s knowledge

21   of the Voluntary Work Program (VWP), the reasonableness of the State’s delay, and the State’s

22   own use of work programs that do not pay minimum wage.” Id. Simply identifying general topics

23   of inquiry that GEO speculates may yield information helpful to its defenses is plainly

24   insufficient to justify relief under Rule 56(d). See Echlin, 102 F. Supp. 3d at 1183 (denying a

25   Rule 56(d) continuance where affidavit sought discovery into “the circumstances surrounding

26   [plaintiff’s] debt, [defendant’s] debt collection conduct, and [defendant’s] guidelines” but failed

       WASHINGTON’S REPLY IN SUPPORT                        2              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                            800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                 Seattle, WA 98104-3188
                                                                                       (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
           Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 7 of 18




1    to identify specific, discoverable facts “essential” to plaintiff’s defense); cf. Spencer v. Peters,

2    907 F. Supp. 2d 1221, 1230-32 (W.D. Wash. 2012) (granting continuance where plaintiff listed

3    sixteen specific discoverable facts that would create genuine issue of material fact as to

4    defendant’s claim of absolute immunity).

5           Even if GEO’s declaration were sufficient—and it is not—additional discovery will not

6    preclude summary judgment. As to GEO’s claim that it needs to “establish the nature and extent

7    of the State’s knowledge of the Voluntary Work Program” and “the reasonableness of the State’s

8    delay” in filing suit, it has been in possession of the 2014 internal communications between and

9    among Labor & Industries and the Governor’s Office concerning the payment of $1 per day to

10   detainee workers—and known the identities of the state employees involved in those

11   communications—since at least October 2018 when it filed them with this Court. See ECF No.

12   131 at 22-44. Further, GEO already has all responsive and non-privileged documents from the

13   Governor’s Office, as well as Labor & Industries, DOC, and DSHS. See ECF No. 184 ¶ 10;

14   Declaration of La Rond Baker in Support of Reply (“Baker Decl.”) ¶ 3 (regarding agency

15   discovery).1 And those records confirm that Washington had no knowledge—before 2014—of

16   GEO’s detainee payment practices.

17          As for GEO’s claim that it needs to establish “the State’s own use of work programs that

18   do not pay minimum wage,” Washington’s custodial work programs at correctional and

19   detention facilities operated by DOC and DSHS are exempt from Washington’s minimum wage

20   law and have no bearing on GEO’s unclean hands defense—the only defense at issue for which

21   GEO claims a need for such evidence. See J. L. Cooper & Co. v. Anchor Sec. Co., 113 P.2d 845,

22   858 (Wash. 1941) (rejecting defense of “unclean hands” where purported bad action arose out

23   of an unrelated transaction). Even if they did, Washington has admitted that its work programs

24
            1
25            GEO incorrectly claims that Washington continues to produce documents from those
     agencies. ECF No. 188 at 5. Since filing the present motion, Washington produced the final
26   installment of agency documents on April 18, 2019. See Baker Decl. ¶ 3.

       WASHINGTON’S REPLY IN SUPPORT                       3              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                           800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
           Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 8 of 18




1    do not pay minimum wage, so there are no facts left to discover. See Baker Decl. ¶ 4, Ex. A

2    (Suppl. Resps. to GEO’s First Requests for Admission (RFAs) 9-10).

3           Thus, since there is “no likelihood of material new information being disclosed at the

4    deposition[s]” GEO plans to take, its request for denial or continuance of Washington’s motion

5    should be denied. Cal. Union Ins. Co. v. Am. Diversified Sav. Bank, 914 F.2d 1271, 1278-79 (9th

6    Cir. 1990). The cases cited by GEO do not require a different result. See Geurin v. Winston

7    Indus., Inc., 316 F.3d 879, 883-84, 884 n.8 (9th Cir. 2002) (vacating partial summary judgment

8    against affirmative defense of third-party liability statute required the “trier of fact,” not the

9    court, to attribute causation regarding claimant’s damages); TMJ Haw. Inc. v. Nippon Tr. Bank,

10   16 Fed. App’x. 795, 796-97 (9th Cir. 2001) (unpublished) (reversing summary judgment where

11   counsel’s declaration “set[] forth particular facts expected to be obtained from Mr. Ishimura that

12   would demonstrate genuine issues of material fact” and “the defendants had yet to file answers

13   to the amended complaint and nine months remained before the cutoff of discovery); Madison

14   Dev. Grp. LLC v. Singelyn, No. C17-1585-JCC, 2018 WL 1994141, at *2 (W.D. Wash. Apr. 27,

15   2018) (continuing summary judgment where “[c]ounsel’s declaration identified specific

16   information not yet in its possession that could preclude summary judgment” and the parties

17   were “only one-third of the way into their allotted time for discovery”); Smith v. Ardew Wood

18   Prods., Ltd., No. C07-5641-FDB, 2008 WL 2275541, at *2-3 (W.D. Wash. June 3, 2008)

19   (denying without prejudice plaintiff’s motion for summary judgment against affirmative defense

20   of proportionate fault where evidence of record demonstrated plaintiff and/or his employer were

21   likely at fault, plaintiff had not been deposed or produced his medical records, and seven months

22   remained in discovery).

23   B.     Summary Judgment Is Appropriate on GEO’s Equitable Defense of Laches
24          The law and the undisputed facts support Washington’s request for judgment on GEO’s

25   equitable defense of laches. GEO proffers no law or evidence that require otherwise.

26

       WASHINGTON’S REPLY IN SUPPORT                      4              ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                          800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                               Seattle, WA 98104-3188
                                                                                     (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
           Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 9 of 18




1            1.      This Action Is Not Subject to Laches Because it Is a Government Law
                     Enforcement Action Brought in the Public Interest
2

3            GEO does not contest long-standing U.S. Supreme Court authority holding that

4    government suits on behalf of the public—like this one—are not subject to laches, as a matter of

5    public policy, to preserve “the public rights, revenues, and property from injury and loss, by the

6    negligence of public officers.” Guar. Tr. Co. of N.Y. v. United States, 304 U.S. 126, 132 (1938).

7    Instead, GEO contends that the Washington State Supreme Court has put state law at odds with

8    bedrock common law principles. See ECF No. 188 at 5-6 (citing Lopp v. Peninsula Sch. Dist.

9    No. 401, 585 P.2d 801 (Wash. 1978)). But Lopp was not a government enforcement action and

10   the Lopp court nowhere considered whether laches applies to a government suit on behalf of the

11   public. See generally Lopp, 585 P.2d at 801. To the contrary, Lopp was brought by a private

12   plaintiff purportedly seeking to protect the public interest. See id. at 802. Thus, Lopp is inapposite

13   and stands only for the unremarkable proposition that “laches can sometimes be a bar even in a

14   public interest lawsuit” by a private party. Id. at 804. The same is not true of a law enforcement

15   action by the Attorney General. See Washington v. LG Elecs., Inc., 375 P.3d 636, 642 (Wash.

16   2016) (embracing “age-old” nullum tempus doctrine); Guar. Tr. Co. of N.Y., 304 U.S. at 132

17   (nullum tempus doctrine dictates “that the sovereign is exempt from the consequences of its

18   laches”). And even if this Court extended Lopp to apply to government suits—which it should

19   not—Lopp also held that “the nature of the lawsuit,” and specifically whether it is a “public

20   interest lawsuit,” is a “factor to be considered by the court in determining whether the doctrine

21   of laches should be applied.” Lopp, 585 P.2d at 804. Here, the public interest clearly weighs

22   against application of laches against Washington’s law enforcement action that seeks to protect

23   Washington workers. See Wash. Rev. Code § 49.46.005(1) (noting that the Legislature enacted

24   minimum wage laws to protect Washington workers as well as to safeguard the immediate and

25   future health and welfare of the people of the state).

26

       WASHINGTON’S REPLY IN SUPPORT                          5             ATTORNEY GENERAL OF WASHINGTON
                                                                                     Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                             800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                  Seattle, WA 98104-3188
                                                                                        (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
            Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 10 of 18




1             Summary judgment should be granted against GEO’s affirmative defense of laches on

2    this basis alone.

3             2.       Even If It Were an Available Defense, No Genuine Issues of Material Fact
                       Prevents Summary Judgment as to Laches
4
                       a.       There is no dispute as to the time within which Washington brought
5                               suit, and there was no unreasonable delay, as a matter of law
6             It is undisputed that Washington filed suit within four months of the Attorney General

7    opening an investigation into GEO’s labor practices regarding the VWP.2 ECF No. 109-2 at

8    84:8-11 (investigation opened in May 2017). That fact alone is sufficient to rule in Washington’s

9    favor on GEO’s laches defense.

10            But even if the Court measures the timeliness of Washington’s suit from March 2014,

11   when the Governor’s Office and Labor & Industries were first alerted by attorneys and advocates

12   that the NWDC detainee-workers were paid $1 per day, GEO cites no authority holding that a

13   lapse of three-and-one-half years constitutes unreasonable delay for purposes of laches. See

14   Davidson v. Washington, 802 P.2d 1374, 1381 (Wash. 1991) (applying laches to plaintiffs’

15   attempt to reclaim shoreland from the State after a sixty-seven year delay); Hunter v. Hunter,

16   758 P.2d 1019, 1023 (Wash. Ct. App. 1988) (rejecting laches after finding seven-year delay not

17   unreasonable).

18            Effectively conceding that a longer period of time is required to establish unreasonable

19   delay, GEO claims that “a genuine dispute exists as to whether the State knew of the VWP much

20   earlier,” referencing a 2009 email from its counsel to “a member of the State legislature” to

21   which was attached “a Detainee Handbook about the NWDC.”3 ECF No. 188 at 6-7 (citing ECF

22   No. 189-2). This argument is absurd. Even setting aside that the email makes no mention of

23
              2
                 GEO claims that the state began “actively investigating” GEO in 2014, citing as evidence an email from
24
     a Tacoma resident to her state legislator, followed by an email from a legislative staffer to counsel for GEO asking
     for “some background.” ECF No. 188 at 7 (citing ECF No. 189-3). Other than one email from a legislative staffer
25   (who has no authority to enforce Washington law), GEO cites no evidence whatsoever of any 2014 investigation
     into its detainee labor practices.
26             3
                 The VWP is only referenced at page 10 of the 25-page Handbook. See ECF No. 189-2 at 3.

       WASHINGTON’S REPLY IN SUPPORT                                6                ATTORNEY GENERAL OF WASHINGTON
                                                                                              Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                                      800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                           Seattle, WA 98104-3188
                                                                                                 (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
           Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 11 of 18




1    GEO’s practice of paying detainee workers $1 per day for work performed in the VWP, “notice”

2    to a single legislator in a different branch of government cannot possibly constitute notice to the

3    entire executive branch charged with enforcement of the laws. On that logic, Washington could

4    be barred from bringing a claim each time a judge or court clerk aware of facts possibly giving

5    rise to a cause of action fails to inform the appropriate executive agency. The implications are

6    not only preposterous, but would run afoul of the separation of powers. Thus, GEO provides no

7    evidence that Washington knew, or could have known, of GEO’s violations of the minimum

8    wage laws before March 2014.

9           GEO’s statute-of-limitations argument is also unavailing. GEO argues that “a factual

10   dispute exists about whether the length of the delay was reasonable” because “the relevant statute

11   of limitations is three years.” ECF No. 188 at 7. But GEO later concedes that “the Court held

12   that the statute of limitations [does] not apply because the State is pursuing a ‘quasi-sovereign’

13   interest,” see id. at 8 (citing ECF No. 44 at 9-10), and GEO cites no case contrary to the general

14   rule that, “[a]bsent unusual circumstances, the doctrine of laches should not be invoked to bar

15   an action short of the applicable statute of limitation.” Glob. Neighborhood v. Respect Wash.,

16   434 P.3d 1024, 1040 (Wash. Ct. App. 2019). Because there is no dispute that Washington’s claim

17   was timely, any purported delay in Washington’s enforcement of laws to GEO’s VWP payment

18   practices was reasonable.

19
                    b.      GEO suffered no legally cognizable prejudice from any purported
20                          delay in Washington enforcing its laws

21          GEO argues that “[s]ummary judgment is . . . inappropriate because a factual dispute

22   exists about whether GEO has been prejudiced” by Washington’s alleged delay in bringing this

23   action. ECF No. 188 at 8. GEO claims two types of prejudice—evidentiary and economic. But

24   GEO provides the Court with nothing more than speculation regarding its claimed evidentiary

25   prejudice, and its purported “economic prejudice” is not legally cognizable prejudice for

26   purposes of laches.

       WASHINGTON’S REPLY IN SUPPORT                       7              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                           800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                Seattle, WA 98104-3188
                                                                                      (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
           Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 12 of 18




1           GEO speculates that it may suffer evidentiary prejudice because (1) Washington “is still

2    producing documents from the relevant agencies,” (2) GEO has not had time to evaluate which

3    witnesses have enough historical information about the State’s delays,” and (3) GEO “has not

4    had the opportunity to question State witnesses regarding the quality of their memories of the

5    underlying events, specifically regarding the circumstances of the State learning of the VWP at

6    NWDC.” ECF No. 188 at 9. However, the parties have engaged in discovery for over a year and

7    GEO has been in possession, since at least October 2018, of the 2014 internal communications

8    between and among Labor & Industries and the Governor’s Office concerning GEO’s practice

9    of paying detainee workers only $1 per day—when it filed them with the Court. See ECF No.

10   131. Further, as discussed above, Washington has produced all responsive and non-privileged

11   documents from Labor & Industries, DOC, DSHS, and the Governor’s Office. GEO’s wholesale

12   speculation concerning the loss of evidence or degradation of witnesses’ memories is insufficient

13   to show evidentiary prejudice. Eat Right Foods Ltd. v. Whole Foods Market, Inc., 880 F.3d 1109,

14   1120 (9th Cir. 2018) (“The mere assertion that [employees] are not presently with the company

15   is insufficient to support a finding of prejudice.”).

16          Similarly, GEO argues that it cannot now be forced to comply with Washington’s laws

17   because—after flaunting them for over a decade—now requiring compliance would cause GEO

18   “economic” prejudice. That argument fails. Being required to comply with one’s legal

19   obligations cannot be the basis for prejudice to support a laches defense. See Hunter v. Hunter,

20   758 P.2d 1019, 1023 (Wash. Ct. App. 1988) (rejecting laches defense predicated on claim that

21   complying with an outstanding legal obligation would be prohibitively expensive). See also U.S.

22   Bank Nat’l Ass’n v. Plumb, No. 34615-3-III, 2017 WL 6388982, at *3 (Wash. Ct. App. Dec. 14,

23   2017) (unpublished) (holding that avoiding paying a legal obligation is a benefit, and not

24   prejudice, for purposes of laches). The sole case GEO relies upon to support its contention is

25   factually distinguishable and provides the Court with no reason to deviate from the rule

26   articulated in Hunter. See Evergreen Safety Council v. RSA Network, Inc., No. C09-1643-RSM,

       WASHINGTON’S REPLY IN SUPPORT                         8          ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                         800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                              Seattle, WA 98104-3188
                                                                                    (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
            Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 13 of 18




1    2011 WL 2462303, at *2-3 (W.D. Wash. June 17, 2011) (applying laches where an individual

2    plaintiff had “frequent interactions and contact” with defendant, along with a physical copy of

3    the copyright-infringing material, for ten years before bringing suit).

4             Simply put, GEO has failed to meet its burden and summary judgment should be granted

5    against its affirmative defense of laches.

6    C.       Summary Judgment Is Appropriate on GEO’s Equitable Defense of Unclean Hands
7             As GEO concedes, unclean hands must arise out of a previous transaction between the

8    same two parties. See ECF No. 188 at 10 (“The State is correct that the act creating unclean

9    hands must generally relate to the ‘same transaction or controversy.’”).4 GEO cannot establish

10   an unclean hands defense because there is no dispute that Washington was not party to, or

11   transactant in, GEO’s contractual dealings with ICE or GEO’s decision to pay detainees $1 per

12   day. Instead, the undisputed facts show that Washington played no part in developing the

13   payment practices which are the transaction at the core of this litigation.5

14            In an effort to sidestep this fatal fact, GEO argues that an unclean hands defense is

15   available to GEO because Washington “is standing in the shoes of the detainees to seek a money

16   award[.]” ECF No. 188 at 10. GEO’s argument is factually and legally flawed. The Washington

17   State Attorney General—not the Department of Labor and Industries—brought this challenge to

18   GEO’s practices and did so in its capacity as parens patriae. See ECF No. 29 at 12 (noting that

19   Washington has a protectable interest “in the well-being of its populace”) (quoting Alfred L.

20
              4
21               Relying on an unpublished decision, Northwest Mutual Life Insurance Co. v. Koch, No. C08-5394BHS,
     2010 WL 519727, at *3 (W.D. Wash. Feb. 10, 2010), GEO seeks to widen the scope of the unclean hands defense
22   to encompass conduct arising out of the same “controversy.” ECF No. 188 at 10. The Koch court cites McKelvie v.
     Hackney, 360 P.2d 746 (Wash. 1961), for this proposition. However, a review of McKelvie reveals no reference to
23   a “controversy,” but only to a “transaction.” McKelvie, 360 P.2d at 752 (“The authorities are in accord that the
     ‘clean hands’ principle does not repel a sinner from courts of equity, nor does it disqualify any claimant from
     obtaining relief there who has not dealt unjustly in the very transaction concerning which he complains.”) (internal
24
     citation omitted) (emphasis in original).
               5
                 GEO itself admits that Washington never: (1) participated in the ownership or operation of the NWDC
25   or the VWP at the NWDC, ECF No. 156, RFAs 1-2, 5; (2) encouraged GEO’s payment practices in the VWP, ECF
     No. 184-1, RFA 74; or (3) ratified or provided an assessment of GEO’s payment practices in the VWP, id., RFAs
26   74-77.

       WASHINGTON’S REPLY IN SUPPORT                                9                ATTORNEY GENERAL OF WASHINGTON
                                                                                              Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                                      800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                           Seattle, WA 98104-3188
                                                                                                 (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
              Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 14 of 18




1    Snapp & Son, Inc. v. Puerto Rico, 458 U.S. 592, 602 (1982)). Indeed, the Court held that

2    Washington has “a quasi-sovereign interest in the health and well-being—both physical and

3    economic—of its residents in general.” Id. Predicated on this, the Court held that Washington

4    stands in its own shoes and that its interests in this matter “extend beyond the individual interest

5    of the parties”—i.e. the detainee workers. ECF No. 29 at 13. GEO’s cited case, Morrison v.

6    Basin Asphalt Co., merely affirms that Labor & Industries may stand in the shoes of harmed

7    workers when it sues, but does nothing to erode the Attorney General’s authority to bring suit to

8    vindicate state residents’ rights. 127 P.3d 1, 2 (Wash. Ct. App. 2005) (citing Wash. Rev. Code §

9    49.46.040(1)(b)). As Washington is protecting its own interests and residents, GEO’s attempt to

10   impute any purported participation in its business decision to pay detainee workers $1 per day

11   fails.

12             GEO’s remaining arguments fare no better. GEO contends that unclean hands bars

13   equitable recovery because Washington pays participants in its custodial work programs below

14   the minimum wage. ECF No. 188 at 10-11. This fact—which Washington has never denied—

15   cannot change the undisputed fact that Washington never participated in, encouraged, or ratified

16   GEO’s payment practices in the VWP. Washington’s practices regarding its own detained

17   workers are a separate transaction with a separate factual history and different legal basis. Those

18   practices cannot be deemed to arise from or relate to GEO’s payment practices—a necessary

19   prerequisite to sustain an unclean hands defense.6 See J.L. Cooper & Co., 113 P.2d at 858

20   (affirming that the unclean hands defense does not apply where the purported “misconduct [is]

21   not connected with matter in controversy, although directly connected with [the] subject-matter

22   of suit”). GEO seemingly acknowledges this but contends that Washington’s “payment decisions

23

24             6
                Washington does not concede that its payment practices at its detention facilities are unjust or improper.
     The Legislature excluded all governmental detention facilities from Washington’s minimum wage laws—
25   acknowledging the impact on the public fisc and the rehabilitative focus of government run institutions. See Wash.
     Rev. Code § 49.46.010(3)(k). However, even if the Court took exception with these practices, such practices are
26   unrelated to the transaction at issue in this litigation.

       WASHINGTON’S REPLY IN SUPPORT                                10                ATTORNEY GENERAL OF WASHINGTON
                                                                                               Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                                       800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                            Seattle, WA 98104-3188
                                                                                                  (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
           Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 15 of 18




1    are relevant to . . . the assessment of the value of inmate/detainee services[.]” ECF No. 188 at

2    11.

3            Lastly, GEO argues that Washington has unclean hands because it waited “until a claim

4    against GEO was politically beneficial” to file suit. ECF No. 188 at 11. But it provides no

5    evidence to support this bald assertion. Id. To the contrary, the undisputed evidence shows that

6    civil prosecutors in the Washington State Attorney General’s Office opened the matter in

7    May 2017, investigated it, and filed suit four months later. See ECF No. 109-2 at 84:8-11. This

8    cannot sustain GEO’s unclean hands defense.

9            There is no genuine issue of material fact and summary judgment should be granted

10   against GEO’s affirmative defense of unclean hands.

11
     D.      Summary Judgment Is Appropriate Against GEO’s Defenses that Washington
12           Failed to Join Additional Government Entities

13           GEO cannot sustain its affirmative defenses of failure to join additional governmental

14   entities.

15           First, GEO fails to respond to—and therefore concedes―Washington’s motion for

16   summary judgment against its affirmative defense of failure to join Labor & Industries as a

17   required plaintiff. See ECF No. 188 at 11-16; see Celotex Corp. v. Catrett, 477 U.S. 317, 332 n.3

18   (1986) (affirming that “[s]ummary judgment should be granted if the nonmoving party fails to

19   respond”).

20           Second, GEO’s response to Washington’s motion for summary judgment on its

21   affirmative defense of failure to join DHS and ICE as required defendants is nothing more than

22   an attempt to relitigate its Motion for Order of Dismissal Based on Plaintiffs’ Failure to Join

23   Required Government Parties, Or, Alternatively, to Add Required Government Parties. See

24   ECF No. 188 at 11-16. The Court has already considered and rejected those arguments, and GEO

25   failed to move for reconsideration.

26

       WASHINGTON’S REPLY IN SUPPORT                     11             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                         800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                              Seattle, WA 98104-3188
                                                                                    (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
          Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 16 of 18




1           The only new element of GEO’s argument is the claim that that the Court left an “open

2    question regarding whether ICE limits the amounts GEO can pay to detainees who participate in

3    the VWP.” Id. (citing ECF No. 58 at 5). As a result, GEO contends that, “[a]t the very least, a

4    factual dispute exists about whether GEO’s contracts require GEO to comply with ICE’s

5    [Performance Based National Detention Standards], which includes the $1 per day policy, so

6    summary judgment is inappropriate.” ECF No. 188 at 14.

7           GEO’s argument ignores the evidentiary record developed during the last year of

8    discovery: (1) GEO admits it can pay more than $1 per day to detainee workers if it so chooses,

9    ECF No. 184-1, RFA 67; (2) the GEO-ICE contract requires—and ICE acknowledges—that

10   GEO must comply with state and local laws when operating the VWP, ECF No. 91 ¶ 14; and (3)

11   development and maintenance of the VWP is solely GEO’s responsibility, id.

12          These undisputed facts plainly establish that GEO—not DHS/ICE— is solely responsible

13   for its policies and practices that govern the VWP at the NWDC. In the face of these facts—

14   many of which come from GEO’s own discovery admissions—GEO’s continued reliance on

15   Dawavendewa v. Salt River Agricultural Improvement & Power District, 276 F3d 1150, 1157

16   (9th Cir. 2002), and E.E.O.C. v. Peabody Western Coal Co., 400 F.3d 774, 780 (9th Cir. 2005),

17   cannot save its affirmative defense. GEO has the ability to comply with Washington’s minimum

18   wage laws when utilizing detainee labor in the VWP. Further, GEO’s contractual obligation with

19   DHS/ICE requires it to comply with state and local law—including state and local labor law.

20   ECF No. 19 at 48. Requiring GEO to comply with Washington’s laws would not trigger any

21   conflicting obligations. Instead, requiring GEO to comply with Washington’s laws would—as

22   the Court previously described—create “harmony between GEO’s contractual obligation and. . .

23   [Washington’s] MWA.” ECF No. 58 at 7. Summary judgment should issue against GEO’s

24   affirmative defense that DHS/ICE are necessary parties.

25                                      III.   CONCLUSION
26          Washington’s motion for partial summary judgment should be granted.

       WASHINGTON’S REPLY IN SUPPORT                    12             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                        800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                             Seattle, WA 98104-3188
                                                                                   (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
          Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 17 of 18




1    Dated this 3rd day of May, 2019.

2

3                                       Respectfully submitted,

4                                       BOB FERGUSON
5                                       Attorney General of Washington

6                                       s/ La Rond Baker
                                        LA ROND BAKER, WSBA No. 43610
7                                       MARSHA CHIEN, WSBA No. 47020
                                        ANDREA BRENNEKE, WSBA No. 22027
8
                                        LANE POLOZOLA, WSBA No. 50138
9                                       Assistant Attorneys General
                                        Office of the Attorney General
10                                      800 Fifth Avenue, Suite 2000
                                        Seattle, WA 98104
11                                      (206) 464-7744
                                        larond.baker@atg.wa.gov
12
                                        marsha.chien@atg.wa.gov
13                                      andrea.brenneke@atg.wa.gov
                                        lane.polozola@atg.wa.gov
14

15

16

17

18

19

20

21

22

23

24

25

26

       WASHINGTON’S REPLY IN SUPPORT          13            ATTORNEY GENERAL OF WASHINGTON
                                                                     Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                             800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                  Seattle, WA 98104-3188
                                                                        (206) 464-7744
       INC.’S AFFIRMATIVE DEFENSES
          Case 3:17-cv-05806-RJB Document 193 Filed 05/03/19 Page 18 of 18




1                                   CERTIFICATE OF SERVICE

2    I hereby certify that the foregoing document was electronically filed with the United States

3    District Court using the CM/ECF system. I certify that all participants in the case are registered

4    CM/ECF users and that service will be accomplished by the appellate CM/ECF system.

5    May 3, 2019
                                                   s/Caitilin Hall
6                                                  CAITILIN HALL
                                                   Legal Assistant
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       WASHINGTON’S REPLY IN SUPPORT                                    ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       OF MOTION FOR PARTIAL SUMMARY                                         800 Fifth Avenue, Suite 2000
       JUDGMENT ON THE GEO GROUP,                                                Seattle, WA 98104
                                                                                    (206) 442-4492
       INC.’S AFFIRMATIVE DEFENSES
